t c memo united_states tax_court willie r davidson petitioner v commissioner of internal revenue respondent docket no 13540-o1l filed date willie r davidson pro_se wendy s harris and scott hovey for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 filed pursuant to rule respondent contends that there is no dispute as to unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - any material fact with respect to this lien and levy action and that respondent’s determination to proceed with collection of petitioner’s outstanding tax_liability for should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment background a petitioner’s form_1040 for on or about date willie r davidson petitioner and his wife dawn f davidson submitted to respondent a form_1040 u s individual_income_tax_return for the taxable_year on the form_1040 the davidsons listed their filing_status as married filing joint_return and described their occupations as tel com employee the davidsons entered zeros on applicable lines of the income portion of their form_1040 specifically including line for wages line for total income and line sec_32 and sec_33 for adjusted_gross_income the davidsons also entered a zero on line for total_tax the davidsons attached to their form_1040 two forms w-2 wage and tax statement issued to them by sprint central telephone-nevada and a form 1099-r distributions from pensions annuities retirement or profit sharing plans iras insurance contracts etc issued to petitioner by northern trust co the form_w-2 issued to petitioner discloses that petitioner was paid wages in the amount of dollar_figure and that there was no q4e- withholding of federal_income_tax the form 1099-r discloses that petitioner received a gross distribution in the amount of dollar_figure from the centel esop plan the davidsons also attached to their form_1040 a 2-page typewritten statement that stated in part as follows we are submitting this statement as part of our income_tax return even though we know that no section of the internal_revenue_code establishes an income_tax_liability provides that income taxes have to be paid on the basis of a return in addition to the above we are filing even though the privacy_act notice that the face of this return directs us to states that we need only file for any_tax we may be liable for and since no code section makes us liable for income taxes this notice notifies us that we do not have to file an income_tax return it should also be noted that we had zero income according to the supreme court’s definition of income xk kek we would like the irs to note that our tax_return does not constitute a frivolous_return pursuant to code sec_6702 in addition do not notify us that the irs is changing our return since there is no statute that allows the irs to do so you might prepare a return pursuant to code sec_6020 where no return is filed but where as in this case a return has been --- - filed no statute authorizes irs personnel to change that return note the word income is not defined in the internal_revenue_code but as stated above it can only be a derivative of corporate activity b respondent’s deficiency_notice and petitioner’s response on date respondent issued a joint notice_of_deficiency to the davidsons in the notice respondent determined a deficiency in the amount of dollar_figure in the davidsons’ federal_income_tax for and an accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations in the amount of dollar_figure the deficiency was based on respondent’s determination that the davidsons failed to report wage income as set forth in the forms w-2 mentioned above and a distribution from an esop as reported to respondent by northern trust co on form 1099-r by registered letter dated date petitioner wrote to the director of respondent’s service_center in ogden utah acknowledging receipt of the notice_of_deficiency dated date but challenging the director’s authority to send me the notice in the first place petitioner sent copies of this letter by registered mail to robert rubin secretary of petitioner’s letter dated date stated in part this letter is being submitted on my behalf only and exclusive of my now ex-wife dawn f davidson -- - the treasury and charles o rossotti commissioner of internal revenue petitioner knew that he had the right to contest respondent’s deficiency determination by filing a petition for redetermination with this court however petitioner chose not to do so accordingly on date respondent assessed the determined deficiency and accuracy-related_penalty as well as statutory interest on that same day respondent sent petitioner a notice of balance due informing petitioner that he had a liability for and requesting that he pay it petitioner failed to do so c respondent’s final notices and petitioner’s response one year later on date respondent sent petitioner a final notice--notice of intent to levy and notice of your right to a hearing the final notice the final notice was issued in respect of petitioner’s outstanding tax_liability for on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 in respect of his outstanding liability for in this regard petitioner’s letter dated date stated in pertinent part according to your deficiency_notice of the above date cover sheet attached there is an alleged deficiency with respect to my income_tax and if i wanted to contest this deficiency before making payment i must file a petition with the united_states tax_court - on date petitioner submitted to respondent a form request for a collection_due_process_hearing petitioner’s request stated that he was challenging the validity of the assessments for on the grounds there is no statute imposing tax_liability upon him and he was not served with a valid notice_and_demand for payment d the appeals_office hearing on date appeals officers tony aguiar and julie peterson the appeals officers conducted an appeals_office hearing that petitioner attended according to a purported transcript of the hearing prepared by petitioner the appeals officers provided petitioner with a form_4340 certificate of assessments payments and other specified matters with regard to petitioner’s taxable_year a copy of the form_4340 dated date is attached to respondent’s motion for summary_judgment which was served on petitioner during the hearing petitioner declined to discuss collection alternatives rather petitioner stated that he wished to challenge his underlying tax_liability and he requested that the appeals officers provide verification that all applicable laws and administrative procedures were followed in the assessment and collection process during the hearing the appeals officers warned petitioner that his arguments were frivolous and they --- - provided petitioner with a copy of the court’ss opinion in 115_tc_576 br respondent’s notice_of_determination on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or the notice stated that the appeals_office had determined that it was appropriate for respondent to proceed with the collection of petitioner’s outstanding tax_liability for ff petitioner’s petition on date petitioner filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination the petition includes allegations that the appeals officers failed to obtain verification from the secretary that the requirements of any applicable law or administrative procedure were met as required under sec_6330 petitioner never received a notice_and_demand for payment or valid notice_of_deficiency and petitioner was denied the opportunity to raise relevant issues g respondent’s motion for summary_judgment as indicated respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 asserting that at the time that the petition was filed petitioner resided in las vegas nevada --- - there is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law in particular respondent contends that because petitioner received the notice_of_deficiency dated date he cannot challenge the existence or amount of his underlying tax_liability for in this proceeding respondent further contends that the appeals officers’ review of form_4340 with regard to petitioner’s account for satisfied the verification requirement imposed under sec_6330 and demonstrates that petitioner was issued a notice_and_demand for payment finally respondent contends that petitioner’s behavior warrants the imposition of a penalty under sec_6673 petitioner filed an objection to respondent’s motion thereafter pursuant to notice respondent’s motion was called for hearing at the court's motions session in washington d c discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when a demand for the payment of the person’s liability for taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file notice_of_federal_tax_lien if such lien is to be valid against any purchaser holder of a security_interest - mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the day of the filing of the notice of lien sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within days beginning on the day after the 5-day period sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 c provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate a summary_judgment petitioner challenges the assessments made against him on the ground that the notice_of_deficiency dated date is invalid however the record shows that petitioner received the notice_of_deficiency and disregarded the opportunity to file a petition for redetermination with this court see sec_6213 it follows that sec_6330 b generally bars petitioner from challenging the existence or amount of his underlying tax_liability in this collection review proceeding even if petitioner were permitted to challenge the validity of the notice_of_deficiency petitioner’s argument that the notice is invalid because respondent’s service_center director is not properly authorized to issue notices of deficiency is frivolous and groundless see 118_tc_162 goza v commissioner supra further as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioner is a taxpayer subject_to the federal_income_tax see secs l a a and that compensation_for labor or services rendered constitutes income subject_to the federal_income_tax sec_61 640_f2d_1014 9th cir we likewise reject petitioner’s argument that the appeals officers failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the - - record shows that the appeals officers obtained and reviewed a transcript of account form with regard to petitioner’s taxable_year federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein 118_tc_365 ndollar_figure weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the form_4340 on which the appeals officers relied contained all the information prescribed in sec_301_6203-1 proceed admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the -- form_4340 see davis v commissioner supra pincite mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officers satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner also contends that he never received a notice_and_demand for payment for the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part sec a general_rule ---where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof xk k the form_4340 that the appeals officers relied on during the administrative process shows that respondent sent petitioner a notice of balance due on the same date that respondent made assessments against petitioner for the tax and accuracy-related_penalty determined in the notice_of_deficiency a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 see eg 953_f2d_531 9th cir weishan v commissioner supra see also 7_f3d_137 9th cir -- - petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b under the circumstances we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date b imposition of a penalty under sec_6673 we turn now to that part of respondent’s motion that moves for the imposition of a penalty on petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalty in lien and levy cases 115_tc_576 and has in fact imposed a penalty in several such cases roberts v commissioner supra imposing a penalty in the amount of dollar_figure newman v commissioner tcmemo_2002_135 imposing a penalty in the amount of dollar_figure yacksyzn v commissioner tcmemo_2002_99 imposing a penalty in the amount of dollar_figure watson v commissioner tcmemo_2001_213 imposing a penalty in the -- - amount of dollar_figure davis v commissioner tcmemo_2001_87 imposing a penalty in the amount of dollar_figure we are convinced that petitioner instituted the present proceeding primarily for delay during the administrative hearing petitioner was provided with a copy of the court’s opinion in pierson v commissioner supra and was warned that his arguments were frivolous in this regard it is clear that petitioner instituted and maintained this proceeding as nothing but a vehicle to protest the tax laws of this country and to espouse his own misguided views which we regard as frivolous and groundless in short having to deal with this matter wasted the court's time as well as respondent's and taxpayers with genuine controversies may have been delayed under the circumstances we shall grant that part of respondent’s motion that moves for the imposition of a penalty in that we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure in order to give effect to the foregoing an appropriate order granting respondent's motion and decision for respondent will be entered
